--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AGREEMENT OF SALE AND PURCHASE
OF IMPROVED REAL ESTATE
 
THIS AGREEMENT OF SALE AND PURCHASE OF IMPROVED REAL ESTATE ("Agreement") in
entered into between KENT TEXAS PROPERTIES, LLC, a Texas limited liability
company (“Seller”) and ANDREWS-DILLINGHAM PROPERTIES, LTD., a Texas limited
partnership ("Purchaser").




ARTICLE I
SALE OF PROPERTY
 
Subject to the terms and conditions hereinafter set forth, Seller shall sell to
Purchaser and Purchaser shall purchase from Seller the following described
property and assets (hereinafter collectively referred to as the "Property"):


1.1           That certain tract of land located in the City of Dallas, Dallas
County, Texas, more particularly described on Exhibit A attached hereto and
incorporated herein by this reference, together with all interest of Seller in
(a) alleys, strips or gores of land, if any, between said property and adjoining
properties whether owned or claimed by deed, limitations or otherwise, and
whether located inside or outside said property, and (b) any land lying in or
under the bed of any highway, avenue, street, road, alley, easement, or
right-of-way, open or proposed in, on, across, abutting, or adjacent to the
property described in Exhibit A and all rights, titles, and interests of Seller,
if any, in and to any awards made or to be made in lieu thereof for damage by
reason of change and grade of any such highway, avenue, street, road, or alley
(collectively, the "Land").  The description of the Land as set forth above is
an approximate description of the tract of Land to be conveyed hereunder and is
included herein for reasonable identification of the Land.  The parties hereto
agree that the metes and bounds description of the Land as set forth in the
Survey to be provided to Purchaser pursuant to Section 3.3 hereof shall be
incorporated into this Agreement by reference as the correct description of the
Land.
 
1.2           All rights, title and interests of Seller in and to any easements,
rights of way, rights of ingress and egress or other interests in and to any
highway, street or roadway on, across or adjoining the Land;
 
1.3           All rights, title and interest of Seller in and to any buildings,
structures, parking areas, landscaping and other improvements placed,
constructed or installed on the Land (the "Improvements"), excluding any
Improvements owned by tenants;
 
1.4           All equipment, fixtures, appliances, furniture, furnishing and
other tangible personal property (the "Personal Property") owned by Seller and
located on or about the Land or Improvements or used in connection with the Land
or Improvements;
 
1.5           All leases and other assignable rental agreements (written or
verbal) now or hereafter in effect, that grant a possessory interest in any
space situated in the Improvements or that otherwise confer rights with regard
to use of the Land or Improvements (the "Tenant Leases"), and all security
deposits and prepaid rents, if any, held by Seller in connection with the Tenant
Leases;

 
Page 1

--------------------------------------------------------------------------------

 
 
1.6           All rights, titles and interests of Seller in and to all
transferrable service contracts, warranties, guaranties and bonds relating to
the Land, the Improvements, or the Personal Property;
 
1.7           To the extent in Seller’s possession, all site plans, surveys,
soil and substrata studies, architectural drawings, plans and specifications,
engineering plans and studies, floor plans, landscape plans, and other plans and
studies of any kind in Seller's possession that relate to the Land, the
Improvements, or the Personal Property; and
 
1.8           All of the rights, titles and interests of Seller in and to good
will, if any, related to the Property.


Further the sale does not include, and the definition of “Property” shall
explicitly exclude, the following assets of Seller as of the Closing Date:  all
cash, cash equivalents (including certificates of deposit), deposits held by
third parties (e.g., utility companies), accounts receivable and any right to a
refund or other payment relating to a period prior to the Closing, including any
real estate tax refund (subject to the prorations hereinafter set forth), bank
accounts, claims or other rights against any present or prior partner, member,
employee, manager, officer or director of Seller or their direct or indirect
partners, members or affiliates, any refund in connection with termination of
Seller’s existing insurance policies, all contracts between Seller and any law
firm, accounting firm, property manager, leasing agent, broker, environmental
consultant and other consultants and appraisers entered into prior to the
Closing, any proprietary or confidential materials (including any materials
relating to the background or financial condition of a present or prior partner
or member of Seller), computer software, the internal books and records of
Seller relating, for example, to contributions and distributions prior to the
Closing, any software, any development bonds, letters of credit or other
collateral held by or posted with any governmental agency or other third party
with respect to improvement, subdivision or development obligations concerning
the Property, and any other intangible property that is not used exclusively in
connection with the Property (collectively, “Reserved Seller Assets”).


ARTICLE II
PURCHASE PRICE AND EARNEST MONEY
 
2.1           The purchase price (the "Purchase Price") for the Property is Five
Million and No/100 Dollars ($5,000,000.00), payable in cash, by wire transfer,
cashier’s or certified check, or other immediately available funds acceptable to
the Title Company (hereinafter defined) for immediate disbursement at Closing,
subject to pro-rations and other credits provided for in this Agreement.
 
2.2           Earnest money (“Earnest Money”) in the amount of Twenty-Five
Thousand and No/100 Dollars ($25,000.00) shall be deposited in escrow with the
Title Company (hereinafter defined) by Purchaser within three (3) days following
the Effective Date.  Notwithstanding anything herein to the contrary, a portion
of the Earnest Money in the amount of One Hundred Dollars ($100.00) (the
“Contract Consideration”) shall be non-refundable and shall be distributed to
Seller on the Effective Date as full payment and independent consideration for
Seller’s execution and delivery of this Agreement, which Seller acknowledges is
adequate consideration for the same.

 
Page 2

--------------------------------------------------------------------------------

 
 
2.3           All Earnest Money deposited pursuant hereto shall be placed by the
Title Company in an interest bearing account pursuant to the written direction
of Purchaser, with all interest accruing thereon being for the account of and
payable to the party to which the Earnest Money is payable according to the
terms of this Agreement.   The Earnest Money and all interest accrued thereon
shall be applied at Closing to the Purchase Price or otherwise disbursed to
either Seller or Purchaser in accordance with the terms of this Agreement.  If
Purchaser terminates this Agreement prior to the end of the Inspection Period in
accordance with the provisions of Article VI below and returns to Seller the
Property Documents as required in Article IV below, Seller hereby irrevocably
authorizes and instructs the Title Company to deliver the Earnest Money plus all
accrued interest thereon to Purchaser without the necessity of any further
instruction, authorization, or release from Seller.




ARTICLE III
TITLE AND SURVEY
 
3.1           Within ten (10) days after the Effective Date (hereinafter
defined), Seller shall use commercially reasonable efforts to cause to be
delivered to Purchaser a Commitment for Title Insurance (the "Title Commitment")
dated not earlier than the date of this Agreement, issued by Chicago Title (the
"Title Company"), whose address is 14801 Quorum Drive, Suite 110, Dallas, Texas
75254, (Attn: Tim Richards, telephone (972) 419-7151), together with true,
correct and legible copies of all items and documents referred to therein,
including copies of tax certificates covering all taxes affecting the Property
(collectively, the “Exception Documents”).  The Title Commitment shall describe
the Land (which legal description, unless and to the extent modified by the
Survey prescribed by Section 3.3 below, shall be deemed incorporated into this
Agreement), show the Purchase Price as the policy amount, specify Purchaser as
the prospective named insured, and show the status of title of the Land and all
exceptions which would appear in an Owner Policy of Title Insurance, if
issued.  With regard to the standard printed exceptions and other exceptions
commonly included in Title Commitments, Purchaser may, at Purchaser’s sole
option, instruct the Title Company that the exception for areas and boundaries
shall be endorsed to provide that the exception shall be amended at Closing to
except only to “shortages in area” upon receipt from Seller of a Survey
acceptable to the Title Company and the applicable premium; no exception shall
be permissible for parties in possession, except for tenants in possession as
tenants only pursuant to written  leases; the exception for restrictive
covenants shall be deleted or endorsed “none of record except. . . (with an
express description by applicable recording data of those restrictive covenants
affecting the Land)”; the exception for taxes shall be limited to standby fees
and taxes owing for the year in which the Closing occurs and subsequent years
and subsequent assessments for prior years due to changes in land use of the
property; there shall be no exception for any lien for service, labor or
materials heretofore or hereafter provided, imposed by law and not shown by the
public records; and there shall be no general exception for visible and apparent
easements or roads and highways or similar items (with any such specific
exception to be specifically referenced to, and shown on, the Survey described
in Section 3.3 below and also identified by any applicable recording data).

 
Page 3

--------------------------------------------------------------------------------

 
 
3.2           Reserved.
 
3.3           Within ten (10) days after the Effective Date, Seller shall
deliver to Purchaser its existing “as-built” survey of the Land and Improvements
(the “Survey”).  Prior to Closing, Purchaser may, at Purchaser’s sole cost and
expense, have the Survey re-certified to Purchaser and to the Title Company, in
form acceptable to Purchaser.
 
3.4           Purchaser shall have until the end of the Inspection Period
(hereinafter defined) in which to review the Title Commitment, Exception
Documents, and the Survey.  In the event any matters appear that are
unacceptable to Purchaser, Purchaser shall, within said Inspection Period,
notify Seller in writing of such fact and specify the reason such matter(s) are
not satisfactory, and the curative steps necessary to remove the objections
stated.  If Purchaser does not so notify Seller within the Inspection Period,
Purchaser shall be deemed to have accepted all exceptions to title referenced in
the Title Commitment and all matters shown on the Survey.   Any exceptions
contained in the Title Commitment to which Purchaser does not object shall be
included in the term "Permitted Exceptions" as used herein.  In the event that
Purchaser does object to any title exceptions or other matters within the
Inspection Period, Seller shall have ten (10) days after receipt of such
objections to eliminate or modify same to the reasonable satisfaction of
Purchaser.    In the event that Seller is unable or unwilling to eliminate or
modify such items to the satisfaction of Purchaser on or before the expiration
of said time period, Seller shall notify Purchaser in writing of such fact
within said such time period.  If Seller fails to provide such written notice,
Seller shall be deemed to have elected not to modify or eliminate such items
upon the expiration of such ten (10) day period.  Upon receipt of such notice
(or the deemed election not to modify or eliminate), except for any exceptions
Seller commits to eliminate or modify (which Seller shall so eliminate or modify
on or before the Closing Date), Seller shall have no obligation whatsoever to
expend or agree to expend any funds, to undertake or agree to undertake any
obligations or otherwise to cure, eliminate, or modify any title objections, and
Seller shall not be deemed to have any such obligation unless Seller expressly
undertakes such an obligation by written notice.  Within five (5) days of
receipt of Seller’s written election (or deemed election) not to eliminate or
modify any of Purchaser’s objections, Purchaser may either (i) waive such
objections and accept title to the Property subject to such unacceptable items
(which items shall then be deemed to constitute part of the "Permitted
Exceptions"), or (ii) terminate this Agreement by written notice to Seller and
receive an immediate refund of the Earnest Money less the Contract
Consideration, whereupon this Agreement shall automatically be rendered null and
void and of no further force and effect, except for the provisions hereof
expressly surviving such termination. Notwithstanding the foregoing, Purchaser
shall not be required to make any objection to the matters shown on Schedule "C"
to the Title Commitment, which matters are hereby deemed to be unacceptable.

 
Page 4

--------------------------------------------------------------------------------

 



ARTICLE IV
 ITEMS TO BE FURNISHED TO PURCHASER
 
Within five (5) days after the Effective Date, Seller shall deliver to Purchaser
for its review the following items, to the extent the same are in Seller’s
possession (the “Property Documents”):
 
4.1           All service, maintenance and management contracts currently
existing with respect to all or any part of the Property and copies of all
warranties and guaranties covering any equipment, machinery or other personal
property or fixtures situated on the Land, and all warranties and guaranties
relating to any construction, repairs, and/or renovations of the Improvements.
Purchaser understands that the current electric service provider contract for
the Property will not be terminated and must be assumed by Purchaser at Closing.
 
4.2           Copies of the tax statements and utility bills for Seller’s period
of ownership.
 
4.3           A current rent roll for the Project certified by Seller to be, to
Seller’s knowledge, true and correct and containing such information as is
routinely provided by Seller’s management company.
 
4.4           All existing Tenant Leases affecting the Property.
 
4.5           Copies of all certificates of occupancy and other governmental
licenses or approvals relating to any portion of the Property, including
building permits and special permits or licenses required in connection with the
Improvements.
 
4.6           A set of the "as-built" plans and specifications for the
Improvements on the Land.
 
4.7           Monthly and year-end operating statements and financial statements
for the Property for Seller’s period of ownership.
 
4.8           Maintenance and service reports covering all systems and
structures in the Property, including without limitation, elevators, if any,
HVAC, plumbing, electricity, exterior roof and wall repair, foundation repair
and other similar maintenance and repair items.
 
4.9           Environmental reports regarding the Property.
 
4.10           Reports in Seller's possession or available to Seller relating to
the Property's compliance with Titles III and IV of the Americans with
Disabilities Act of 1990, Public Law 101-336, as amplified by the final rule
promulgated by the Department of Justice in Section 28 of the Code of Federal
Regulations, Part 36 (the “ADA”)).


4.11           Copies of all notices received from any governmental authority or
other party relating to the compliance or non-compliance of the Property with
Applicable Laws.



 
Page 5

--------------------------------------------------------------------------------

 
 
In the event Purchaser terminates this Agreement, Purchaser shall, within two
(2) business days of the termination, return to Seller all Property
Documents.  The Title Company shall not release the Earnest Money until Seller
confirms receipt of the same.  The Property Documents are provided to Purchaser
hereunder without representation or warranty of any kind except that to Seller’s
knowledge, the Property Documents are true and correct in all material
respects.  The obligations of this paragraph shall survive Closing and the
termination of this Agreement.




ARTICLE V
FINANCING


[intentionally deleted]








ARTICLE VI
INSPECTION
 
6.1           Seller agrees that Purchaser shall have thirty (30) days from the
Effective Date ("Inspection Period") in which to make, at Purchaser's sole
expense, all inspections or investigations desired by Purchaser with respect to
the Property or any portion thereof.  In that regard Purchaser, personally or
through its authorized agents or representatives, shall be entitled to enter
upon the Land and the Improvements at all reasonable times upon reasonable prior
notice to Seller; provided however, that Seller shall be entitled to require
Purchaser’s agents and representatives to be accompanied by Seller’s
representatives during any inspection of the Property.  In no event shall
Purchaser nor any agent, representative, or contractor of Purchaser be entitled
to enter onto the Property for purposes of making any such inspections until and
unless Seller shall have been furnished with an appropriate certificate of
insurance in favor of Seller, confirming that Purchaser or such agent,
representative or contractor has liability insurance currently in full force and
effect, covering the activities of such persons on the Property in an amount
which is not less than Two Million and No/100 Dollars ($2,000,000.00) in which
Seller is named as a party insured.
 
The Property shall be restored to its present condition after any tests or
inspections, at Purchaser’s sole cost and expense.  Purchaser may not conduct
any invasive or destructive testing without the prior written approval of
Seller, which may be withheld in Seller’s sole discretion.  Purchaser’s
inspection activities will be conducted in a manner that will result in the
least possible interference with the ongoing operations of the Property and will
not violate any of the rights of tenants at the Property or the Tenant
Leases.  Purchaser acknowledges that the Federal Bureau of Prisons (“FBOP”)
and/or other government agencies occupy the Property, and for security purposes,
access to the Property is limited or restricted.  In that regard, Purchaser
agrees that its inspection of the Property will necessarily occur at a time that
will be arranged and coordinated by Seller with the FPOB, and a representative
of Seller will need to be present at all times during the inspection and will
need to escort Purchaser’s representative(s) during their inspection of the
Property.  All inspections must be conducted in accordance with the terms of the
Tenant Leases, and in the event of a conflict with the rights granted herein and
the Tenant Leases, Seller shall only be responsible for allowing access to the
Property to the extent permitted in the Tenant Leases.

 
Page 6

--------------------------------------------------------------------------------

 
 
Purchaser hereby indemnifies and agrees to defend and hold Seller harmless from
and against any claims, injuries, accidents, damages, losses, costs and
expenses, including reasonable attorney's fees, resulting from Purchaser's entry
upon and inspection of the Property and the entry and/or inspection of the
Property by Purchaser’s agents.  The obligations of this paragraph shall survive
Closing and the termination of this Agreement.
 
Following the expiration of the Inspection Period, if Purchaser has not
terminated this Agreement, Purchaser shall continue to have the right to enter
upon the Property on the same terms stated above, notwithstanding the fact that
the Inspection Period has expired.
 
6.2           If, within the Inspection Period, Purchaser shall, for any reason
in Purchaser's sole discretion and judgment, disapprove or be dissatisfied with
any aspect of the Land, the Improvements or any item examined by Purchaser
pursuant to Article IV or Section 6.1, then Purchaser shall be entitled to
terminate this Agreement by giving written notice thereof to Seller on or before
the expiration of the Inspection Period, and subject to Section 6.1 above, the
Earnest Money less the Contract Consideration shall be immediately returned to
Purchaser, whereupon this Agreement shall automatically be rendered null and
void and thereafter neither Seller nor Purchaser shall have any further
obligation or liabilities to the other hereunder other than those provisions
hereof expressly surviving.


 
           THE PROPERTY IS BEING SOLD IN AN “AS IS, WHERE IS” CONDITION AND
“WITH ALL FAULTS” AS OF THE DATE OF THIS AGREEMENT AND OF CLOSING.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES HAVE
BEEN MADE OR ARE MADE AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED BY SELLER OR
BY ANY PARTNER, OFFICER, PERSON, FIRM, AGENT, ATTORNEY OR REPRESENTATIVE ACTING
OR PURPORTING TO ACT ON BEHALF OF SELLER AS TO (I) THE CONDITION OR STATE OF
REPAIR OF THE PROPERTY; (II) THE COMPLIANCE OR NON-COMPLIANCE OF THE PROPERTY
WITH ANY APPLICABLE LAWS, REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT
LIMITATION, ANY APPLICABLE ZONING, BUILDING OR DEVELOPMENT CODES); (III) THE
VALUE, EXPENSE OF OPERATION, OR INCOME POTENTIAL OF THE PROPERTY; (IV) ANY OTHER
FACT OR CONDITION WHICH HAS OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, STATE
OF REPAIR, COMPLIANCE, VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE
PROPERTY OR ANY PORTION THEREOF; OR (V) WHETHER THE PROPERTY CONTAINS ASBESTOS
OR HARMFUL OR TOXIC SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE
OF SAME.  THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE
MADE BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN
THIS AGREEMENT AND THE EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY
EXPRESS THEIR AGREEMENT, AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO AFTER
FULL INVESTIGATION, OR WITH THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED
FOR FULL INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR
REPRESENTATION BY THE OTHER UNLESS SUCH STATEMENT OR REPRESENTATION IS
SPECIFICALLY EMBODIED IN THIS AGREEMENT OR THE EXHIBITS ANNEXED HERETO.  THIS
PARAGRAPH SHALL SURVIVE CLOSING.
 

 
Page 7

--------------------------------------------------------------------------------

 
 
TO THE EXTENT NOW OR HEREAFTER APPLICABLE, PURCHASER HEREBY WAIVES ITS RIGHTS,
IF ANY, UNDER THE DECEPTIVE TRADE PRACTICES – CONSUMER PROTECTION ACT, SECTION
17.41 ET SEQ., TEXAS BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS
SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN
SELECTION, EACH PARTY VOLUNTARILY CONSENTS TO THIS WAIVER.  THIS PARAGRAPH SHALL
SURVIVE CLOSING.
 




ARTICLE VII
CLOSING DATE, COSTS AND PRORATIONS
 
7.1           The closing of the transaction contemplated herein shall be held
at 10:00 A.M. on the first day following twenty (20) days after the expiration
of the Inspection Period, or such other time and date as may be acceptable to
both Seller and Purchaser (the "Closing Date" or the "Closing"); provided,
however, if such date is a Saturday, Sunday or banking holiday, the Closing
shall be the next business day.  The Closing shall be held at the office of the
Title Company or at such other location as may be acceptable to both Seller and
Purchaser.
 
7.2           At the Closing, Seller shall cause to be delivered to the Title
Company (sometimes herein referred to as the "Escrow Agent") the items specified
herein and the following documents and instruments duly executed and
acknowledged where appropriate:
 
7.2.1           A special warranty deed dated as of the Closing Date, in the
form of Exhibit "B" attached hereto.
 
7.2.2           An assignment of the Tenant Leases dated as of the Closing Date,
in the form of Exhibit "C" attached hereto and made a part hereof by this
reference for all purposes.
 
7.2.3           A blanket conveyance, bill of sale and assign­ment dated as of
the Closing Date, in the form of Exhibit "D" attached hereto and made a part
hereof by this reference for all purposes.
 
7.2.4           An affidavit regarding debts and liens executed by Seller dated
as of the Closing Date, in the form of Exhibit "E" attached hereto and made a
part hereof by this reference for all purposes (the form as required by the
Title Company).

 
Page 8

--------------------------------------------------------------------------------

 
 
7.2.5           A letter addressed to each tenant, in the form of Exhibit "F"
attached hereto and made a part hereof by this reference for all purposes, in
compliance with the notice requirements of the Texas Property Code.
 
7.2.6           A Non-Foreign Affidavit of Seller in the form of Exhibit "G"
attached hereto and made a part hereof by this reference for all purposes.
 
7.2.7.           A rent roll for the Project, certified by Seller to its
knowledge, to be current, true and correct as of the Closing Date.
 
7.2.8           Evidence reasonably acceptable to Purchaser and Title Company,
authorizing the execution and delivery of the closing documents on behalf of
Seller.
 
7.2.9           All keys to all locks on the Property in the possession of
Seller and electronic accounting files for the operation of the Property.
 
7.2.11           Tax statements for the current year, if available and if not
previously furnished.
 
7.2.12           Possession of the Property, subject only to the Tenant Leases
and the Permitted Exceptions.
 
7.3           At the Closing, the Purchaser shall cause to be delivered to the
Title Company the following documents and instruments:
 
7.3.1           Funds payable to the Title Company by wire transfer
repre­senting the cash payment due at Closing less the Earnest Money (not
including the Contract Consideration) already delivered.
 
7.3.2           A letter addressed to each tenant, in the form of Exhibit "F"
attached hereto, acknowledging that Purchaser has received the tenant's security
deposit, if any.
 
7.3.3.           Evidence reasonably acceptable to Seller and Title Company,
authorizing the execution and delivery of the closing documents on behalf of
Purchaser.
 
7.3.4           Execute, acknowledge, and deliver the special warranty deed in
the form of Exhibit “B” to acknowledge the Permitted Exceptions and disclaimer
of warranties set forth therein.



 
Page 9

--------------------------------------------------------------------------------

 

 
7.4           At the Closing, the Seller and Purchaser shall cause to be
delivered to the Title Company such other instruments and documents as may be
reasonably necessary and appropriate in order to complete the Closing of the
transactions contemplated hereunder.
 
7.5           Upon the completion of the deliveries specified in this Article
VII, the Title Company, as escrow agent, shall be authorized to cause the
appropriate closing documents to be immediately recorded in the appropriate
records of Dallas County, Texas, and shall deliver the balance of the proceeds
from the sale, after deducting all expenses and prorations chargeable to Seller
under this Agreement, to Seller.
 
7.6           At Closing, Seller shall cause the Title Company to furnish to
Purchaser a Texas standard form of Owner Policy of Title Insurance in accordance
with the Title Commitment in the full amount of the Purchase Price, subject only
to the Permitted Exceptions..
 
7.7           Seller shall pay the cost of tax certificates, the cost of the
basic Owner Policy of Title Insurance (but not any costs for endorsements,
modifications or deletions, which shall be solely the cost and expense of
Purchaser), any cost of curing the title objections agreed to be cured by
Seller, its proportionate share of the prorations set forth in Section 7.8, and
one-half (½) of the escrow fee charged by Title Company. Purchaser shall pay the
cost of any endorsements, modifications, and deletions to the Commitment, any
inspection fees in connection with the Commitment, its proportionate share of
the prorations set forth in Section 7.8, and one-half (½) of the escrow fee
charged by the Title Company.  Except as otherwise provided herein, all other
escrow and closing costs shall be allocated to and paid by Seller and Purchaser
in accordance with the manner in which such costs are customarily borne by such
parties in sales of similar property in the County where the Property is
located, on the date of Closing; provided, however, each party shall pay its own
attorneys' fees.
 
7.8           Rental income, real estate and personal property ad valorem taxes,
charges and assessments (special or otherwise), utility charges, and other
operating expenses shall be prorated at the Closing, effective as of 12:01 a.m.
on the Closing Date, based upon actual days involved.  All maintenance and
service contract expenses (whether or not service is continued by Purchaser) and
utility charges shall be determined to 12:01 a.m. on the Closing Date and paid
by Seller to the greatest extent practicable.  If such charges and expenses are
unavailable on the Closing Date, a readjustment shall be made within ten (10)
days following the availability of accurate bills and figures.  In the event
that actual figures for the year of Closing are unavailable for proration of
real and personal property taxes and assessments, an estimated proration shall
be made at Closing based on the prior tax year. At the time such actual taxes
and assessments for the current year are available, the Closing proration shall
be adjusted in accordance with the terms and provisions hereof.  Purchaser shall
receive a credit against the Purchase Price equal to all unapplied security
and/or damage deposits, and other sums held by Seller or required under the
terms of any Tenant Leases.  Purchaser shall thereafter be responsible for all
taxes for the year in which Closing occurs as well as all security and/or damage
deposits, and all other sums delivered to Purchaser in connection with the
Tenant Leases.  If Purchaser collects any delinquent rents or expense
reimbursements after Closing, Purchaser agrees to immediately pay to Seller any
delinquent rents or expense reimbursements attributable to the period prior to
the Closing Date after application of such payments to all current rents or
expense reimbursements due Purchaser.  Seller has informed Purchaser that the
Tenant pays rent in arrears and Seller will process various paperwork with
Tenant at Closing to notify Tenant to pay all future rent payments to Purchaser.
To the extent Seller receives any rent after Closing that is attributable to
periods after Closing, Seller agrees to promptly pay such rent to
Purchaser.  Purchaser shall, at Closing, deliver to Seller instructions for the
forwarding of such amount.  The agreements and obligations of the parties under
this Section 7.8 shall survive the Closing.

 
Page 10

--------------------------------------------------------------------------------

 

 
ARTICLE VIII
COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES


 
8.1           Seller hereby covenants and agrees with Purchaser as follows:
 
8.1.1           From the date of this Agreement to the Closing, Seller shall
maintain in force casualty and liability insurance with respect to the Property
in at least such amounts as are maintained by Seller on the date of this
Agreement.
 
8.1.2           From the date of this Agreement to the Closing, Seller shall
perform all of the landlord's obligations under the Tenant Leases, including
without limitation any maintenance of the Property to be performed under such
leases.  Seller shall not enter into any new or renewal leases nor shall Seller
amend or modify any Tenant Lease or enter into any new or renewal service,
maintenance or manage­ment agreement with respect to any portion of the Property
that is not terminable by Closing without Purchaser's prior written approval,
which approval shall not be unreasonably withheld.
 
8.1.3           Prior to Closing, Seller shall obtain all written consents and
approvals as may be required  to permit Seller to perform  its obligations under
this Agreement (e.g., consents of partners or shareholders).
 
8.1.4           Prior to the Closing, Seller shall manage and operate the
Property in substantially the same manner as it has been managed and operated as
of the date hereof, subject, however, to all relevant provisions of this
Agreement.
 
8.1.5           Prior to the Closing, Seller shall maintain the buildings  and
other Improvements on the Land in the same condition and repair, except
for  normal wear and tear and any casualty or condemnation, and Seller shall not
remove any fixtures, equipment, furnishings and other personalty therefrom
without  replacing them with substantially similar items.

 
8.1.6           Subject to the prorations set forth in Section 7.8, to the
greatest extent practicable, Seller shall cause all trade accounts and costs and
expenses of operation and maintenance of the Property incurred prior to the
Closing, including without limitation, utility charges, to be paid prior to the
Closing.

 
Page 11

--------------------------------------------------------------------------------

 


8.1.7           Seller agrees to give notice to Purchaser promptly upon Seller's
receipt of any notice from any Governmental Authority (hereinafter defined) of a
violation of any Applicable Laws.


8.1.8            Not later than ten (10) days prior to the expiration of the
Closing, Seller shall use its best efforts to deliver to Purchaser tenant
estoppel certificates (the "Estoppel Certificates") from each Tenant occupying
space in the Property under a Tenant Lease in the form required herein. Seller
represents and warrants that to its knowledge, there are no reciprocal easement
agreements or similar instruments encumbering the Property other than disclosed
on the Title Commitment. The Estoppel Certificates shall be substantially in the
form as required under the terms of any Lease.  The delivery of the Estoppel
Certificates to Purchaser shall be a condition precedent to Purchaser's
obligation to close under this Agreement.
 
8.2           In addition to the representations contained in the other articles
and sections of this Agreement, Seller hereby makes the following
representations and warranties to Purchaser, which representations and
warranties shall be true and correct in all material respects as of the Closing
Date, and the truth of which shall be a condition precedent to Purchaser’s
obligations to close the transaction contemplated herein:
 
8.2.1           There are no actions, suits or proceedings pending or, to
Seller’s knowledge, threatened or asserted, affecting or which could affect any
portion of the Property, at law or in equity or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.
 
8.2.2           Seller has not received any written notices of any condemnation
actions or special assessments.
 
8.2.3           Seller shall not create or voluntarily permit to be created any
liens, easements or other conditions affecting any portion of the Property that
will continue to affect such property after Closing without the prior written
consent of Purchaser.
 
8.2.4           As of the Closing, no portion of the Property shall be subject
to the burdens or obligations of any management agreement respecting the
Property, so that Purchaser shall be free to enter into a management agreement
or arrangement with a manager of its own choice.
 
8.2.5           Seller has all requisite power and authority to enter into this
Agreement and consum­mate the transactions herein contemplated, and by proper
corporate action has duly authorized the execution and delivery of this
Agreement and the consummation of the transaction herein contemplated and no
permission, approval, or consent of third parties or governmental authorities is
required in order for Seller to consummate this Agreement.

 
Page 12

--------------------------------------------------------------------------------

 


8.2.6           Seller has not received any written notice from any governmental
agency that the Land is not properly zoned by applicable laws to permit the
existence of the current Improvements on the Land, the current operation of the
existing Improvements thereon and the use by the Tenants thereof.


8.2.7           This Agreement is a valid obligation of Seller and is binding
upon Seller in accordance with its terms.


8.2.8           To Seller’s knowledge, the existing water, sewer, gas and
electricity lines, storm sewer and other utility systems on the Land have been
fully installed and are operating, with all installation and connection charges
paid in full.


8.2.9           Seller has not received any written notice from any taxing
authority or governmental agency asserting that Seller has failed to file or has
improperly filed any tax return or report required to be filed by it, or that it
has not paid all taxes, charges, or assessments now owing by it (except current
taxes and assessments not yet delinquent) which could, in any way, now or
hereafter, constitute a lien against the Property or any part thereof; and no
action or proceeding is now pending by governmental agency or authority for the
assessment or collection of such taxes, charges or assessments against Seller.


8.2.10           With regard to Seller’s schedules (including cash flow reports
and financial data, operating expenses, property facts, mortgage information and
lease characteristics) relating to the Property which had been or are to be
furnished to Purchaser, to Seller’s knowledge, the information shown thereby has
not been misrepresented, and there are no materially misleading or inaccurate
items or information shown thereby or contained therein.


8.2.11           Seller has not received any written notices from any insurance
company of any defects or inadequacies in the Property or any part thereof which
would materially and adversely affect the insurability of the Property or the
premiums for the insurance thereof.


8.2.12           To Seller’s knowledge, the copies of the Tenant Leases to be
made available to Purchaser in accordance with the terms of this Agreement (and
to be assigned at Closing) are and shall be true and correct and constitute all
of the Leases affecting the Property.  No Tenant Leases shall be further
modified or amended without the prior written consent of Purchaser, such consent
not to be unreasonably withheld.  No Tenant has given Seller written notice of
its intention to vacate its leased premises prior to the end of the primary term
(or any current renewal or extended term).  All of the Tenant Leases are in full
force and effect, and to Seller’s knowledge, there is no current default by
either Seller or the respective Tenants; there are no pending claims asserted by
any Tenants for offsets against rent or any other claims (whether monetary or
otherwise) made against Seller as Landlord under the Tenant Leases; and to
Seller’s knowledge, there are no fees or commissions payable to any person or
entity in regard to the Tenant Leases or the Property except as specifically set
forth herein.

 
Page 13

--------------------------------------------------------------------------------

 


8.2.13           Seller has not received any written notice of any violation of
any ordinances, regulations, laws and statutes pertaining to the Property or any
portion thereof, including any environmental ordinances, regulations, laws and
statutes.


8.2.14           No person or entity has any right or option to purchase or
acquire the Property from Seller.
 
When reference is made herein to “Seller’s knowledge,” such term shall include
only the current actual knowledge of Bryan Healey (who shall have no personal
liability with respect to any such matters) and shall not be deemed to imply
that Seller or Mr. Healey has conducted any inquiry or investigation with
respect to the subject matter of any representation or warranty that is so
qualified.
 
 8.3           Purchaser hereby makes the following representations and
warranties to Seller, which representations and warranties shall be true and
correct in all material respects as of the Closing Date, and the truth of which
shall be a condition precedent to Seller’s obligations to close the transaction
contemplated herein:
 
8.3.1           Purchaser hereby represents and warrants to Seller that
Purchaser is a limited partnership duly authorized and validly existing under
the laws of the State of Texas and that Purchaser has the power and authority to
enter into this Agreement and execute and deliver the closing documents and
consummate the transaction herein contemplated.  No permission, approval, or
consent of third parties or governmental authorities is required in order for
Seller to consummate this Agreement.
 
8.3.2           Prior to Closing, Purchaser shall obtain all written consents
and approvals as may be required to permit Purchaser to perform its obligations
under this Agreement.
 
8.3.3           This Agreement is a valid obligation of Purchaser and is binding
upon Purchaser in accordance with its terms.


8.3.4           No petition in bankruptcy (voluntary or otherwise), assignment
for the benefit of creditors, or petition seeking reorganization or arrangement
or other action under federal or state bankruptcy laws is pending against or
contemplated by Purchaser.
 
8.3.5           Purchaser acknowledges that, by the Closing Date, Purchaser will
have had sufficient opportunity to inspect the Property fully and completely at
its expense in order to ascertain to its satisfaction the extent to which the
Property complies with applicable zoning, building, environmental, health and
safety and all other laws, codes and regulations. Notwithstanding the foregoing,
any examination or investigation of the Property or of the related operational
information by or on behalf of Purchaser shall not in any way modify, affect, or
diminish the covenants, representations and warranties of Seller expressly
contained in this Agreement.
 

 
Page 14

--------------------------------------------------------------------------------

 



8.3.6           Purchaser acknowledges that, by the Closing Date, Purchaser will
have had sufficient opportunity to review the Tenant Leases, contracts, expenses
and other matters relating to the Property in order to determine, based upon its
own investigations, inspec­tions, tests and studies, whether to purchase the
Property and to assume Seller’s obligations under the Tenant Leases, contracts
and otherwise with respect to the Property. Notwithstanding the foregoing, any
examination or investigation of the Property or of the related operational
information by or on behalf of Purchaser shall not in any way modify, affect, or
diminish the covenants, representations and warranties of Seller expressly
contained in this Agreement.
 
8.3.7           Neither Purchaser, nor any of its underlying beneficial owners
have engaged in any dealings or transactions, directly or indirectly, (i) in
contravention of any U.S., international or other applicable money laundering
regulations or conventions, including, without limitation, the United States
Bank Secrecy Act, the United States Money Laundering Control Act of 1986, the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. § 1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in contravention of
Executive Order No. 13,244, 66, Fed. Reg. 49,079 (2001) issued by the President
of the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
as may be amended or supplemented from time to time (“Anti-Terrorism Order”) or
on behalf of those persons or entities that are included on any terrorists of
terrorist organizations lists maintained by the United Nations, North Atlantic
Treaty Organization, Organization of Economic Cooperation and Development,
Financial Action Task Force, U.S. Treasury Department’s Office of Foreign Asset
Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
all as may be amended from time to time. Neither Purchaser nor any of its
underlying beneficial owners is a person described in section 1 of the
Anti-Terrorism Order or whose name appears on the most current list of
Specifically Designated Blocked Persons prepared by the U.S. Treasury
Department’s Office of Foreign Asset Control.
 
8.4           Purchaser and Seller acknowledge and agree that each has and will
rely upon the covenants, agreements, and representations of the other set forth
in this Agreement in consummating the transaction contemplated hereby, and that
said covenants, agreements and representations are central conditions, but for
which the parties hereto would not acquire the Property.  The covenants,
agreements, and representations herein contained shall be binding upon the
respective parties, their successors, assigns, and legal representatives and
shall inure to the benefit of the party to whom made and its successors,
assigns, and legal representatives, and shall survive the Closing for a period
of twelve (12) months.

 
Page 15

--------------------------------------------------------------------------------

 
 
ARTICLE IX
COMMISSIONS
 
9.1            Each party hereto represents to the other that it has not
authorized any broker or finder to act on its behalf in connection with the sale
and purchase hereunder and that it has not dealt with any broker or finder
purporting to act for any other party, other than Gordon Smith-Real Estate
Services and Century 21-John Lucas (“Agents”).  Seller agrees to pay a real
estate commission equal to two percent (2%) of the Purchase Price to Century
21-John Lucas, and acknowledges that such agent has agreed to split the fee
equally iwth Gordon Smith Real Estate Services, which real estate commission
shall only be earned, vested, due and payable, if, as and when the transaction
contemplated by this Agreement shall actually close and Seller shall receive the
Purchase Price. Each party hereto agrees to indemnify and hold harmless the
other party from and against any and all liabilities, costs, damages and
expenses of any kind or character arising from any claims for brokerage or
finder's fees, commissions or other similar fees, other than commissions due to
Agents (which are payable by Seller), in connection with the transactions
covered by this Agreement insofar as such claims shall be based upon alleged
arrangements or agreements made by such party or on its behalf.  This Agreement
shall survive Closing.




ARTICLE X
TERMINATION, DEFAULT AND REMEDIES
 
10.1           If this Agreement is terminated by Purchaser because of any
authorization to do so specified in this Agreement (hereinafter referred to as a
"Permitted Termination"), except as otherwise expressly discussed herein, the
Earnest Money less the Contract Consideration shall be immediately returned to
Purchaser, whereupon neither party shall have any further rights or obligations
hereunder, except for those obligations surviving the termination of this
Agreement.
 
10.2           In the event that any of the Seller's representations or
warranties contained herein are untrue or if Seller shall have failed to have
performed any of the covenants and/or agreements contained herein which are to
be performed by Seller, and such untruth or failure continues for a period of
ten (10) days after the receipt of written notice from Purchaser of the same, or
if Seller fails to close this Agreement when required hereunder, for any reason
other than a Permitted Termination or a default of Purchaser hereunder,
Purchaser may, at its option, as Purchaser’s sole and exclusive remedies, either
(a) terminate this Agreement by giving written notice of termination to Seller
and receive a full and immediate refund of all Earnest Money less the Contract
Consideration; or (b) seek to enforce specific performance of this
Agreement.  Any such action for specific performance must be instituted, if at
all, within one hundred eighty (180) days after the breach or alleged breach by
Seller and, if such action is not so instituted within such period of time, then
Purchaser shall have been deemed to conclusively to have waived the right to
institute such action and to have elected to pursue the other remedies provided
herein.  In addition, no action for specific performance may be instituted by
Purchaser against Seller with respect to any breach of a representation and
warranty or failure of any condition due to any cause not reasonably within the
control of Seller, Purchaser’s remedies in such event being limited to
termination or waiver as described above.

 
Page 16

--------------------------------------------------------------------------------

 


If Purchaser closes the purchase of the Property and subsequently discovers that
any of the Seller's representations or warranties contained herein are untrue,
Purchaser may seek damages for Seller's breach of such representations and
warranties.
 
Notwithstanding the foregoing, however, if  Seller is unable or unwilling to
consummate this transaction on the Closing Date in accordance with the terms of
this Agreement, for any reason other than a Permitted Termination or a breach by
Purchaser, and specific performance is not an available remedy due to Seller’s
sale, lease, or encumbrance of the Property, and Seller’s failure to close
continues for a period of five (5) days after the receipt of written notice from
Purchaser of the same, then Purchaser shall have the further option of receiving
a full and immediate refund of all Earnest Money less the Contract
Consideration, and obtaining from Seller an amount equal to the actual out of
pocket costs and expenses incurred by Purchaser in connection with this
transaction. Seller shall pay such amount within thirty (30) days after demand
from Purchaser and proof of the incurrence and payment of such amounts and the
relation to this Agreement. It is understood and agreed that in the event
Purchaser elects this damage remedy, Purchaser shall not be entitled to seek
specific performance.
 
10.3           In the event that any of the Purchaser's representations or
warranties contained herein are untrue or if Purchaser shall have failed to have
performed any of the covenants and/or agreements contained herein which are to
be performed by Purchaser, and such untruth or failure continues for a period of
ten (10) days after the receipt of written notice from Seller of the same, or if
Purchaser fails to close the transaction contemplated hereby for any reason
other than a Permitted Termination or a breach by Seller, and Purchaser’s
failure to close continues for a period of five (5) days after the receipt of
written notice from Seller of the same, Seller shall be entitled to receive the
Earnest Money as liquidated damages as Seller's sole and exclusive remedy for
such breach of this Agreement, Seller hereby specifically waiving any and all
rights which it may have to damages or specific performance as a result of
Purchaser's default under this Agreement, whereupon both parties shall be
relieved of and released from any further liability hereunder except for the
surviving obligations.  Seller and Purchaser agree that the Earnest Money is a
fair and reasonable amount to be retained by Seller as agreed and liquidated
damages in light of Seller’s removal of the Property from the market and the
costs incurred by Seller and shall not constitute a penalty or a
forfeiture.  Nothing herein shall in any way limit Seller’s remedies against
Purchaser in the event of a breach of a surviving obligation or an indemnity
obligation of Purchaser hereunder.  The provisions of this Section 10.3 shall
survive the Closing or the termination of this Agreement.
 

 
Page 17

--------------------------------------------------------------------------------

 
 
ARTICLE XI
RISK OF LOSS
 
11.1           Risk of all loss, destruction, or damage to the Property, or any
portion thereof, from any and all causes whatsoever until consummation of the
Closing shall be borne by Seller.  If, prior to Closing, any insured loss to the
Improvements occurs and the cost of repair exceeds $350,000.00 (as determined by
Seller and its contractors in consultation with Purchaser) or access to the
Property is materially impaired, or the Property is destroyed or taken under
power of eminent domain and the cost or repair exceeds $350,000.00 (as
determined by Seller and its contractors in consultation with Purchaser) (a
“Material Event”), Purchaser may elect to terminate this Agreement by giving
written notice of its election to Seller within twenty (20) days after receiving
notice of such destruction or taking.  If Purchaser does not give such written
notice within such twenty (20) day period, this transaction shall be consummated
on the date and at the Purchase Price stated herein, and Seller will assign to
Purchaser the proceeds of all insurance policy(ies) payable to Seller, or
Seller’s portion of any condemnation award, in both cases, up to the amount of
the Purchase Price, and credit to Purchaser at Closing the amount of any
deductible under Seller’s insurance policy(ies) but not to exceed the amount of
the loss.
 
11.2           If, prior to Closing, the Property is subject to an insured
casualty or a condemnation event that is not a Material Event, Purchaser shall
close this transaction on the date and at the Purchase Price stated herein, and
Seller will assign to Purchaser the physical damage proceeds of all insurance
policies payable to Seller, or Seller’s rights to any portion of any
condemnation award, in both cases, up to the amount of the Purchase Price and
pay to Purchaser the amount of any deductible under Seller’s insurance
policy(ies) but not to exceed the amount of the loss.
 
11.3           If, prior to Closing, any uninsured loss to the Property occurs
that Seller does not repair to Purchaser’s satisfaction at Seller’s sole cost
and expense, Purchaser may either (i) terminate this Agreement by written notice
to Seller and receive back the Earnest Money, less the Contract Consideration or
(ii) proceed to Closing without any reduction to the Purchase Price or any other
compensation for the loss.
 
11.4           If Purchaser elects to terminate this Agreement pursuant to this
section, and if Purchaser is not, on the date of such election, in default under
the Agreement, Seller shall promptly direct the Title Company to pay the Earnest
Money, less the Contract Consideration, to Purchaser, and neither party shall
have any further liability hereunder except for the surviving obligations.






ARTICLE XII
NOTICES
 
12.1           Any notice, request, demand, instruction or other communication
to be given to either party hereunder, except those required to be delivered at
Closing, shall be in writing, and shall be deemed to be delivered, when actually
received if hand delivered, upon confirmation of transmission if sent by fax,
and, one (1) day following the deposit with a nationally recognized overnight
service for overnight delivery, addressed as follows:

 
Page 18

--------------------------------------------------------------------------------

 



IF TO PURCHASER:
 
Andrews-Dillingham Properties, Ltd.
1140 Empire Central Dr., Suite 625
Dallas, TX  75247
Attn: Adolphus Andrews, Jr.
Facsimile No. 214-638-1826
 
 
IF TO SELLER:
 
Kent Texas Properties, LLC
7501 Tillman Rd.
Colleyville, Texas 76034
Attn:  Bryan Healey
Facsimile No. 682-626-0003
 
With Copy To:
 
Larry D. Salmon, Esq.
Glast, Phillips & Murray, P.C.
14801 Quorum Dr., Suite 500
Dallas, TX 75254
Facsimile No. 972.419.8329
 
 
With Copy to:
 
Whitney A. Bowling
Basinger Leggett Clemons Bowling
5700 Granite Parkway, Suite 950
Plano, TX  75024
Facsimile No. 214.473.8685



 
12.2           The addresses and addressees for the purpose of this article may
be changed by either party by giving notice of such change to the other party in
the manner provided herein for giving notice.  For the purpose of changing such
addresses or addressees only, unless and until such written notice is received,
the last address and addressee stated herein shall be deemed to continue in
effect for all purposes.




ARTICLE XIII
MISCELLANEOUS
 
13.1           This Agreement and the exhibits attached hereto contain the
entire agreement between the parties, and no promise, representation, warranty,
or covenant not included in this Agreement or any such referenced agreements has
been or is relied upon by either party.  Each party has relied upon its own
examination of the full Agreement and the provisions thereof, and the counsel of
its own advisors, and the warranties, representations, covenants, and agreements
expressly contained in this Agreement.  No modification or amendment of this
Agreement shall be of any force or effect unless made in writing and executed by
both Purchaser and Seller.  In the event that any litigation arises hereunder,
it is specifically stipulated that this Agreement shall be interpreted and
construed according to the laws of the State of Texas.  Venue for any legal
action arising out of this Agreement shall be Dallas County, Texas.  Further,
the prevailing party in any litigation between the parties shall be entitled to
recover, as a part of its judgment, reasonable attorneys' fees and costs of
suit.  An award of damages shall not be required in order for a party to be
considered to be prevailing.
 
13.2           The article headings contained in this Agreement are for purposes
of identification only and shall not be considered in construing this
Agreement.  Time is of the essence with respect to the performance of all
obligations provided herein and the consummation of all transactions
contemplated hereby; provided, however, that in the event the last day of any
specified time period referenced in the Agreement shall fall on a Saturday,
Sunday or banking holiday, such time period shall be deemed to be extended to
the next business day.

 
Page 19

--------------------------------------------------------------------------------

 
 
13.3           This Agreement, and the rights and obligations of Purchaser
hereunder, may be assigned by Purchaser at any time prior to Closing to an
entity affiliated with Purchaser or to Purchaser’s 1031 qualified intermediary,
without Seller's consent being required; provided, however, that Purchaser must
deliver to Seller notice of any assignment (other than to Purchaser’s 1031
qualified intermediary) at least ten (10) days prior to Closing, and Purchaser
shall not be relieved of any duties or obligations hereunder.  In the event of
any such assignment, Seller agrees to close the transaction contemplated
hereunder with the assignee of Purchaser.
 
13.4           Seller and Purchaser shall have the right to effect the purchase
and sale of the Property in a manner which will result in a deferred like-kind
exchange pursuant to Section 1031 of the Internal Revenue Code of 1986 and the
regulations thereunder.  Seller and Purchaser shall reasonably cooperate and
assist each other in carrying out the requirements of such exchange to the
extent that such cooperation and assistance does not result in additional
expense, liability or delay to the other party.
 
13.5           All references in this Agreement to the “Effective Date”, "the
date hereof" or similar references shall be deemed to refer to date the Title
Company receipts a fully executed Agreement.
 
13.6           In the event it becomes necessary for either party hereto to file
suit to enforce this Agreement or any provision contained herein, the party
prevailing in such suit shall be entitled to recover in addition to all other
remedies or damages reasonable attorney's fees incurred in such suit.  A party
need not be awarded damages in order to be considered the prevailing party.
 
13.7           Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words of a singular number shall be
held to include the plural and vice versa, unless the context requires
otherwise.
 
13.8           This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts together shall
constitute one and the same instrument.  Electronic and facsimile signatures
shall be effective as original signatures.
 
13.9           All exhibits described in this Agreement are by this reference
fully incorporated herein and made a part hereof by reference for all purposes.
 
13.10         This Agreement and the terms and provisions hereof shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, executors, personal representatives, successors and assigns whenever the
context so requires or admits.
 
13.11          If any provision of this Agreement or application to any party or
circumstances shall be determined by any court of competent jurisdiction to be
invalid and unenforceable to any extent, the remainder of this Agreement or the
application of such provision to such person or circumstances, other than those
as to which it is so determined invalid or unenforceable, shall not be affected
thereby, and each provision hereof shall be valid and shall be enforced to the
fullest extent permitted by law.
 

 
Page 20

--------------------------------------------------------------------------------

 


           13.12           Purchaser shall make no public disclosure of the
terms of this transaction, either before or after Closing, without the prior
written consent of Seller.
 
           13.13           Purchaser and Seller agree not to record this
Agreement or any memorandum hereof.
 
           13.14           IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY
PURCHASER OR SELLER UNDER OR WITH RESPECT TO THIS AGREEMENT, PURCHASER AND
SELLER EACH WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY JURY.  IN ADDITION,
PURCHASER AND SELLER EACH WAIVE ANY RIGHT TO SEEK RESCISSION OF THE TRANSACTION
PROVIDED FOR IN THE AGREEMENT.
 
13.15           No waiver by any party hereto of any right herein shall
constitute a waiver of the same or any other right in the future.








SIGNATURE PAGES ATTACHED
 
 
 
 

 
Page 21

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AGREEMENT OF SALE AND PURCHASE
OF IMPROVED REAL ESTATE




EXECUTED by Purchaser the _______ day of March, 2012.



 
PURCHASER:
 
ANDREWS-DILLINGHAM PROPERTIES, LTD., a Texas limited partnership
 
By:           A-D Management, Inc.,
a Texas corporation,
its General Partner
 
 
By:                                                                     
      Gary Smith, Authorized Signatory
 












 
Page 22

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AGREEMENT OF SALE AND PURCHASE
OF IMPROVED REAL ESTATE




EXECUTED by Seller the _____ day of March, 2012.



 
SELLER:
 
KENT TEXAS PROPERTIES, LLC,
a Texas limited liability company
 
 
By: _________________________________
 
Name: _______________________________
 
Title: ________________________________
 
 
 
 
   






 
Page 23

--------------------------------------------------------------------------------

 

 
The Title Company hereby acknowledges receipt of the Earnest Money provided for
in Section 2.2 of the foregoing Agreement, agrees to hold such Earnest Money
pursuant to the terms and provisions of the Agreement, accepts the terms and
conditions of escrow contained in the Agreement, and agrees to abide by the
provisions of this Agreement and perform the obligations of the Title Company
set forth in this Agreement.



 
Chicago Title of Texas, LLC
         
By:                                                               
     
Name:                                                          
     
Title:                                                            
           
 
Date of Receipt of executed Agreement:
         
                                    , 2012

 
 
 

 
 
Page 24

--------------------------------------------------------------------------------

 

EXHIBIT "A"
Property Description




BEING a tract of land out of the J.H. Sylvester Survey, Abstract No. 1383, and
being all of Lot 1A, Block 9/1616 of the Headwaters Addition, an addition to the
City of Dallas, Texas, as recorded in Volume 82206, Page 1148 of the Map Records
of Dallas County, Texas, said tract being more particularly described as
follows:


BEGINNING at a ½” iron rod found for corner in the southerly right-of-way line
of Wycliff-Douglas Connection (32 feet from its centerline) at its intersection
with the southwesterly right-of-way line of Cedar Springs Road (32 feet from its
centerline);


THENCE S 47 degrees 49 minutes E, along the above said southwesterly line of
Cedar Springs Road, 185.46 feet to a ½” iron rod found at the beginning of a
cut-off with Douglas Street;


THENCE S 1 degrees 28 minutes 41 seconds E, along the above said cut-off line,
9.66 feet to a ½” iron rod found for corner in the northwesterly right-of-way
line of Douglas Street (21 feet from its centerline);


THENCE S 44 degrees 51 minutes 40 seconds W, along the above said northwesterly
line of Douglas Street, 136.00 feet to a ½” iron rod found for a corner in the
northeasterly right-of-way line of a 15 foot alley;


THENCE N 47 degrees 49 minutes W, along the above said northeasterly line of a
15 foot alley, 322.00 feet to a ½” iron rod found for corner;


THENCE N 44 degrees 51 minutes 40 seconds E, 12.25 feet to a ½” iron rod set for
a corner in the above referenced Wycliff-Douglas Connection;


THENCE S 83 degrees 47 minutes 29 seconds E, along the above said
Wycliff-Douglas Connection, 11.50 feet to a ½” iron rod for the beginning of a
curve to the left having a radius of 601.57 feet;


THENCE Southwesterly to Northeasterly, continuing along the above said southerly
line of Wycliff-Douglas Connection and with the above said circular curve to the
left thru a central angle of 16 degrees 54 minutes 43 seconds, an arc distance
of 177.56 feet to a POINT OF BEGINNING and containing 36,589 square feet or
0.8400 acres of land.
 

 
 
Page 25

--------------------------------------------------------------------------------

 


EXHIBIT "B"


SPECIAL WARRANTY DEED




THE STATE OF TEXAS
§
   
§
KNOW ALL  BY THESE PRESENTS:
COUNTY OF DALLAS
§
 



 
THAT, ________________________, a _____________________________(hereinafter
referred to as "Grantor"), for and in consideration of the sum of Ten and No/100
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which consideration are hereby acknowledged, has GRANTED, SOLD
AND CONVEYED and by these presents does GRANT, SELL AND CONVEY unto
ANDREWS-DILLINGHAM PROPERTIES, LTD., a Texas limited partnership, (herein
referred to as "Grantee"), the following described property, to-wit:
 
BEING that certain tract of land located in Dallas County, Texas, and being more
particularly described by metes and bounds on Exhibit "A" attached hereto and
fully made a part hereof by reference for all purposes (the "Land"), together
with all improvements located thereon and all rights and appurtenances thereto
in anywise belonging to Grantor, including but not limited to, all rights, title
and interest of Grantor in (a) strips or gores, if any, between the Land and
abutting properties, whether owned or claimed by deed, limitations or otherwise,
and whether or not they are located inside or outside the Land; and
(b) easements, rights of way, rights of ingress or egress or other interests in
or to any highway, street or roadway on, across or adjoining the Land (all of
said property and interest being collectively referred to herein as the
"Property").
 
THE PROPERTY IS BEING SOLD IN AN “AS IS, WHERE IS” CONDITION AND “WITH ALL
FAULTS.”  EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AND SALE AGREEMENT
BETWEEN GRANTOR AND GRANTEE, NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE OR
ARE MADE AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED BY GRANTOR OR BY ANY
PARTNER, OFFICER, PERSON, FIRM, AGENT, ATTORNEY OR REPRESENTATIVE ACTING OR
PURPORTING TO ACT ON BEHALF OF GRANTOR AS TO (I) THE CONDITION OR STATE OF
REPAIR OF THE PROPERTY; (II) THE COMPLIANCE OR NON-COMPLIANCE OF THE PROPERTY
WITH ANY APPLICABLE LAWS, REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT
LIMITATION, ANY APPLICABLE ZONING, BUILDING OR DEVELOPMENT CODES); (III) THE
VALUE, EXPENSE OF OPERATION, OR INCOME POTENTIAL OF THE PROPERTY; (IV) ANY OTHER
FACT OR CONDITION WHICH HAS OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, STATE
OF REPAIR, COMPLIANCE, VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE
PROPERTY OR ANY PORTION THEREOF; OR (V) WHETHER THE PROPERTY CONTAINS ASBESTOS
OR HARMFUL OR TOXIC SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE
OF SAME.
 

 
Page 26

--------------------------------------------------------------------------------

 


TO HAVE AND TO HOLD the above described Property, together with any and all the
rights and appurtenances thereto in anywise belonging to Grantor, unto the said
Grantee, its legal representatives, successors and assigns FOREVER, and Grantor
does hereby bind itself and its legal representatives, successors and assigns to
WARRANT AND FOREVER DEFEND all and singular the Property unto the said Grantee,
its successors, legal representatives and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof, by,
through or under Grantor, but not otherwise, and subject to the exceptions set
forth on Exhibit “B” attached hereto and fully made a part hereof by reference
for all purposes.


EXECUTED the _____ day of _______________, 2012.







 
                                                           
         
By:                                                     
     
Name:                                                
     
Title:                                                  













THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§
   

This instrument was acknowledged before me on _________________, 2012, by
_________________________.





 
                                                           
 
Notary Public, State of Texas
My Commission Expires:
   
                                                           
                                                 
(Printed or Typed Name of Notary)





 
Page 27

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED:


Andrews-Dillingham Properties, Ltd.,
a Texas limited partnership


By:                                           
Name:                                      
Title:                                        












THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



This instrument was acknowledged before me on _________________, 2012, by
_________________________.





 
:                                   
 
Notary Public, State of Texas
My Commission Expires:
   
:                                   
                                 _______________
(Printed or Typed Name of Notary)


 
Page 28

--------------------------------------------------------------------------------

 

EXHIBIT "C"


ASSIGNMENT OF LEASES




THE STATE OF TEXAS
§
   
§
KNOW ALL BY THESE PRESENTS:
COUNTY OF DALLAS
§
 



 
THIS ASSIGNMENT is made by and between ________________________________ a
__________________________________ (hereinafter referred to as "Assignor"), and
ANDREWS-DILLINGHAM PROPERTIES, LTD., a Texas limited partnership (hereinafter
referred to as "Assignee").


W I T N E S S E T H :
 
WHEREAS, Assignor has this day conveyed the real property described in
Exhibit "A" attached hereto and made a part hereof (such real property being
hereinafter called the "Premises") to Assignee; and
 
WHEREAS, Assignor, as lessor, has heretofore entered into the lease agreements
with third party tenants covering portions of space in the Premises, which lease
agreements are described in Exhibit "B" attached hereto and made a part hereof,
and Assignor is the present owner of all right, title and interest of the lessor
under the terms of such leases; and
 
WHEREAS, Assignor desires to transfer and assign such leases (and all prepaid
rents and security and other deposits for such leases) to Assignee;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor does hereby GRANT, BARGAIN, SELL,
CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto Assignee, its successors and
assigns, all of the said leases, prepaid rents and security deposits and other
deposits  including, without limitation, all of the rights, powers, estates and
privileges of lessor in, to and under the leases and rent to accrue thereunder,
and all rights of reversion and all of the rights and benefits of every
description whatsoever belonging to or accruing to the benefit of the lessor in
said leases and to the owner of the Premises.
 
TO HAVE AND TO HOLD the above leases and rights and interests pertaining thereto
unto Assignee, its successors and assigns, and Assignor does hereby bind itself
and its successors and assigns to WARRANT and FOREVER DEFEND the said leases,
rights and interests unto Assignee, its successors and assigns, against every
person whomsoever lawfully claiming or attempting to claim the same, or any part
thereof.

 
Page 29

--------------------------------------------------------------------------------

 


Assignee covenants and agrees to discharge any and all obligations of the lessor
under the leases herein assigned arising on or after the effective date hereof
and hereby agrees to indemnify Assignor against and hold Assignor harmless from
any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys’ fees, originating or relating to the period on
or after the date hereof and arising out of the Assignee’s obligations under
such leases.
 
Assignor covenants and agrees to discharge any and all obligations of the lessor
under the leases herein assigned arising prior to the effective date hereof and
hereby agrees to indemnify Assignee against and hold Assignee harmless from any
and all cost, liability, loss, damage or expense, including, without limitation,
reasonable attorneys’ fees, originating or relating to the period prior to the
date hereof and arising out of the Assignor’s obligations under such leases.
 
If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation, including, without limitation,
reasonable attorneys’ fees.
 
This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.




EXECUTED the _____ day of __________, 2012.


ASSIGNOR:



 
                                                           
     
By:                                                     
     
Name:                                                
     
Title:                                                  








 
Page 30

--------------------------------------------------------------------------------

 


 
ASSIGNEE:
     
 
ANDREWS-DILLINGHAM PROPERTIES, LTD.,
 
a Texas limited partnership
     
 
By:
A-D Management, Inc.,
 
 
a Texas corporation,
 
 
its General Partner
           
 
 
By:                                                     
 
 
       Adolphus Andrews, Jr., President




 
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



This instrument was acknowledged before me on _________________, 2012, by
_______________________.







 
                                                           
 
Notary Public, State of Texas
My Commission Expires:
   
                                                           
                                                 
(Printed or Typed Name of Notary)
       

 

   
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



This instrument was acknowledged before me on _________________, 2012, by
_______________________.





 
                                                           
 
Notary Public, State of Texas
My Commission Expires:
   
                                                           
                                                 
(Printed or Typed Name of Notary)




 
Page 31

--------------------------------------------------------------------------------

 

EXHIBIT "D"


BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT




THE STATE OF TEXAS
§
   
§
KNOW ALL BY THESE PRESENTS:
COUNTY OF DALLAS
§
 



 
Concurrently with the execution and delivery hereof,
_____________________________ a _____________________________ ("Assignor"), is
conveying to ANDREWS-DILLINGHAM PROPERTIES, LTD., a Texas limited partnership
("Assignee"), by Special Warranty Deed that certain tract of land, together with
the improvements located thereon (the "Property"), lying and being situated in
Dallas County, Texas, being more particularly described on Exhibit "A" attached
hereto and made a part hereof for all purposes.
 
It is the desire of Assignor to hereby assign, transfer and convey to Assignee
all fixtures, fittings, appliances, apparatus, equipment, machinery, assignable
warranties and guaranties, and other items of personal property, affixed or
attached to, or placed or situated upon, or used or acquired in any way
whatsoever in connection with the use, enjoyment, occupancy or operation of the
Property (all of such properties and assets being collectively called the
"Assigned Properties").  Notwithstanding the foregoing, “Assigned Properties”
shall not include any property of tenants.
 
NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER and
DELIVER to Assignee, its successors and assigns, all of the Assigned Properties,
including without limitation of the generality of the foregoing, the following:
 
1.           The tangible personal property situated upon or used in connection
with the complete and comfortable use, enjoyment, occupancy or operation of the
Property, except that owned by tenants of the Property.
 
2.           All raw materials, work and materials in process, stock in trade,
inventory and other equipment and other tangible personal property owned by
Assignor situated on the Property.
 
3.           All assignable warranties and guaranties (express or implied)
issued in connection with or arising out of (a) the purchase and repair of all
fixtures, equipment and personal property owned by Assignor and attached to and
located in or used in connection with the Property, including but not limited
to, (i) all heating, air conditioning, plumbing and lighting fixtures and
equipment, and water heaters, and (ii) carpeting, furniture and window
draperies, or (b) the construction of any of the improvements located in the
Property.

 
Page 32

--------------------------------------------------------------------------------

 


TO HAVE AND TO HOLD the Assigned Properties unto Assignee, its successors and
assigns, forever, and Assignor does hereby bind itself and its successors and
assigns to WARRANT and FOREVER DEFEND, all and singular, title to the Assigned
Properties unto Assignee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same, or any part thereof.


Assignor has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Assigned Properties,
including, but not limited to: title; merchantability of the Assigned Properties
or its fitness for any particular purpose; the design or condition of the
Assigned Properties; the quality or capacity of the Assigned Properties;
workmanship or compliance of the Assigned Properties with the requirements of
any law, rule, specification or contract pertaining thereto; patent infringement
or latent defects.  Purchaser accepts the Assigned Properties on an “AS IS,
WHERE IS” basis, and “WITH ALL FAULTS.”
 
EXECUTED the _____ day of _______________, 2012.



 
ASSIGNOR:
     
                                                            
             
By:                                                      
     
Name:                                                
     
Title:                                                  
         
ASSIGNEE:



 
ANDREWS-DILLINGHAM PROPERTIES, LTD.,
 
a Texas limited partnership
     
 
By:
A-D Management, Inc.,
 
 
a Texas corporation,
 
 
its General Partner
               
By:                                                                 
   
       Adolphus Andrews, Jr., President






 
Page 33

--------------------------------------------------------------------------------

 

THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



This instrument was acknowledged before me on _________________, 2012, by
_______________________.





 
                                                           
 
Notary Public, State of Texas
My Commission Expires:
   
                                                             
                                                  
(Printed or Typed Name of Notary)
           
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§
   
This instrument was acknowledged before me on _________________, 2012, by
_______________________.
         
                                                         
 
Notary Public, State of Texas
My Commission Expires:
   
                                                         
______________________
(Printed or Typed Name of Notary)

 
 

 
 
Page 34

--------------------------------------------------------------------------------

 

EXHIBIT "E"


BILLS PAID AFFIDAVIT




THE STATE OF TEXAS
§
   
§
KNOW ALL BY THESE PRESENTS:
COUNTY OF DALLAS
§
 



Title Company form to be inserted.




EXECUTED the _____ day of _______________, 2012.



 
                                                           
     
By:                                                     
     
Name:                                                
     
Title:                                                  





Subscribed and sworn to before me on _________________, 2012, by
________________________________.





 
                                                           
 
Notary Public, State of Texas
   
My Commission Expires:
                                                           
                                                  
(Printed or Typed Name of Notary)








 
Page 35

--------------------------------------------------------------------------------

 

EXHIBIT "F"


TENANT NOTICE LETTER


_______________, 2012


________________________
________________________
________________________


Re:  Notice of Change of Ownership


Dear __________:


You are hereby notified as follows:


(1)           That, as of the date hereof, __________________________________, a
_________________________  (the "Former Owner") has transferred, sold, assigned,
and conveyed all of the Former Owner's interest in and to the above property to
ANDREWS-DILLINGHAM PROPERTIES, LTD. (the "New Owner").


(2)           The New Owner is, as of the date hereof, responsible for your
tenant's security deposit and/or other deposit in the aggregate amount of
$_______________ with respect to your leased premises at the Property.


(3)           Future rental payments with respect to your leased premises at the
Property should be made to the New Owner as follows:  by mailing a check or
money order payable to the order of ANDREWS-DILLINGHAM PROPERTIES, LTD., at 1140
Empire Central, Suite 625, Dallas, Texas 75247.





 
Yours very truly,
     
FORMER OWNER:
     
                                                            
       
By:                                                      
     
Name:                                                 
     
Title:                                                   




 
Page 36

--------------------------------------------------------------------------------

 

 



 
NEW OWNER:
       
ANDREWS-DILLINGHAM PROPERTIES, LTD.,
 
a Texas limited partnership
       
By:
A-D Management, Inc.,
 
 
a Texas corporation,
 
 
its General Partner
             
By:
                                                               
   
       Adolphus Andrews, Jr., President




 
Page 37

--------------------------------------------------------------------------------

 

EXHIBIT "G"


NON-FOREIGN
CERTIFICATE OF TRANSFEROR
ENTITY TRANSFEROR


Under Section 1445 of the Internal Revenue Code, a transferee (buyer) of a U.S.
real property interest must withhold tax if the transferor (seller) is a foreign
person.  To inform the transferee that the withholding of tax is not required
upon the disposition of a U.S. real property interest, the undersigned hereby
certifies the following on behalf of ______________________________, a
__________________________  (the "Entity"):


1.           The Entity is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code of 1986, as amended, and Income Tax Regulations);


2.           The Entity's U.S. employer identification number is
_________________; and


3.           The Entity's office address is ______________________________.


Both the undersigned and the Entity understand that this certification may be
disclosed to the Internal Revenue Service by the transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.


Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of the
Entity.


EXECUTED the ____ day of __________, 2012.



         
                                                           
         
By:                                                     
     
Name:                                                
     
Title:                                                  
   






 
Page 38

--------------------------------------------------------------------------------

 

Subscribed and sworn to before me on _________________, 2012, by
________________________________.





 
                                                           
 
Notary Public, State of Texas
   
My Commission Expires:
   
                                                           
                                                  
(Printed or Typed Name of Notary)



 
 
Page 39

--------------------------------------------------------------------------------